COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                               §
 THE STATE OF TEXAS,                                          No. 08-14-00088-CR
                                               §
                             State,                              Appeal from the
                                               §
 v.                                                        243rdJudicial District Court
                                               §
 CHRISTOPHER SCOTT ADAMS,                                   of El Paso County, Texas
                                               §
                             Appellee.                        (TC# 20130D03661)
                                               §

                                           §
                                         ORDER

      The Court GRANTS the Appellee’s third motion for extension of time to file the brief until
                                          '
January 16, 2015. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE THE
                                           '
APPELLEE’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. James D. Lucas, the Appellee’s Attorney, prepare the

Appellee’s brief and forward the same to this Court on or before January 16, 2015.

       IT IS SO ORDERED this 19th day of December, 2014.

                                            PER CURIAM
Before McClure, C.J., Rodriguez, and Hughes, JJ.